OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the New York Bar at the Second Judicial Department in 1992, and has maintained an office for *52such practice within the First Department at all relevant times since then. In 1995 he was found guilty, after jury trial, of harassment in the second degree (a violation), and two counts of falsely reporting an incident in the third degree (a class B misdemeanor), and was sentenced to a one-year period of conditional discharge, 43 days of intermittent imprisonment, and a fine of $90. Respondent failed to report this conviction to the Appellate Division, as required by Judiciary Law § 90 (4) (c) .
On June 19, 1996, this Court determined that respondent had been convicted of a "serious crime” (Judiciary Law § 90 [4] [d] ), and ordered him to show cause why final disciplinary action should not be taken. Respondent was not suspended in the interim.
The Hearing Panel determined that respondent had engaged in a campaign to harass his neighbor, who had charged that her child had been sodomized by a member of respondent’s family. On two occasions, respondent, a former policeman, reported to the police that shots had been fired from the neighbor’s apartment. Taking mitigating factors into consideration, the Panel recommended no more than a one-year suspension from practice.
The findings and conclusions of the Hearing Panel should be confirmed. An unconditional, one-year suspension from practice is the appropriate sanction (cf., Matter of Muller, 231 AD2d 296), in light of the gravity of respondent’s misconduct and his failure to report his conviction to this Court. We also note respondent’s lack of remorse, and his failure to respond to the instant motion.
Accordingly, the motion to confirm the Panel’s findings and conclusions is granted. Respondent is suspended from the practice of law for a period of one year, and until reinstatement upon petition in accordance with Rules of this Court (22 NYCRR) § 603.14.
Murphy, P. J., Wallach, Rubin, Williams and Mazzarelli, JJ., concur.
Motion to confirm the Hearing Panel’s report granted, and respondent suspended from the practice of law in the State of New York for a period of one year, effective October 30, 1997, and until the further order of this Court.